Citation Nr: 0726033	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-37 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for tinnitus.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to service connection for Meniere's syndrome 
with vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

The issues of entitlement to an initial compensable rating 
for bilateral hearing loss and entitlement to service 
connection for Meniere's disease with vertigo are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1969 to February 1973.

2.	On June 27, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal for entitlement 
to an initial evaluation higher than 10 percent for tinnitus 
was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for entitlement to an initial evaluation higher 
than 10 percent for tinnitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn the appeal for entitlement to an initial 
evaluation higher than 10 percent for tinnitus and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an initial evaluation higher 
than 10 percent for tinnitus is dismissed.


REMAND

At the June 2007 hearing, the veteran's representative 
pointed out that the veteran was afforded VA examinations 
which diagnosed Meniere's disease in December 2003 and 
addressed symptoms of dizziness in January 2004, but that no 
medical opinion as to the etiology of the veteran's Meniere's 
disease was then made, and that the subsequent June 2005 VA 
medical opinion did not contain a basis for the opinion.  The 
representative also noted that none of these reports 
addressed the veteran's history of falls during and after 
military service.  

The Court has held that the fulfillment of the VA's statutory 
duty to assist the veteran includes providing VA examination 
when warranted, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The June 2005 opinion consists of one sentence stating that 
the veteran has history suggestive of Meniere's disease since 
2000 but not during a period of service or within a year 
after service.  The physician did not provide any reasons for 
his opinion or indicate the basis or evidence used in forming 
his opinion.  For these reasons, the examination may be 
considered inadequate for rating purposes.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  Therefore, another VA 
opinion should be scheduled to address this deficiency.  

Furthermore, the veteran reported at his June 2007 hearing 
that he had received treatment for his Meniere's disease by 
VA in Washington, DC in the past year.  The record reflects 
that the last VA treatment records from this facility 
including the ear, nose and throat (ENT) clinical records are 
dated in December 2003.  Therefore, all VA outpatient 
treatment records from January 2004 to the present from the 
Washington, DC VA facility including records from the ENT 
clinic should be retrieved and associated with the claims 
folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Epps 
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Additionally, the veteran reported at his June 2007 hearing 
that his service-connected bilateral hearing loss had become 
worse since his January 2004 VA audiological examination.  
His representative asked for a new VA examination to 
determine the current severity of the veteran's bilateral 
hearing loss.  Another examination should be performed to 
determine the current severity of the veteran's bilateral 
hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(when appellant complained of increased hearing loss two 
years after his last audiological examination, VA should have 
scheduled another examination). 

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).


The Board notes that the veteran's August 2003 claim asserted 
that Meniere's disease and vertigo were secondary to his 
service-connected tinnitus.  The RO should specifically 
address the claim for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder any pertinent VA treatment records 
dated from January 2004 to the present 
from the Washington, DC facility.

2. Schedule the veteran for an 
examination to determine the current 
nature and extent of his service-
connected bilateral hearing loss.  

3.  Schedule the veteran for an 
examination to determine whether he meets 
the diagnostic criteria for Meniere's 
disease and, if so, whether it is related 
to a disease, injury, or event during 
service or to a service-connected 
disability.  The examiner should 
specifically indicate whether the veteran 
meets the diagnostic criteria for 
Meniere's disease, and explain why or why 
not.  If the veteran meets the diagnostic 
criteria for Meniere's disease, the 
examiner should also indicate whether it 
is at least as likely as not (a 50 
percent probability or greater) that the 
diagnosed Meniere's disease is related to 
a disease, injury, or event during 
service or to a service-connected 
disability (i.e., bilateral hearing loss 
and tinnitus).  The examiner should 
review the claims file in conjunction 
with the examination and should indicate 
in the examination report that this has 
been accomplished. 

4.  Thereafter, readjudicate the issues 
on appeal, which specific consideration 
of secondary service connection for 
Meniere's disease.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case and advised of the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


